Stripped of its statutory quotation and reference, and aside from the deductive processes employed in reaching its conclusion, the holding of the majority opinion is, tersely stated, simply this: Although the legislature has specifically appropriated the sum of ten million dollars, or so much thereof as may be necessary, from a particular fund, to be devoted to constructionwork for unemployment relief, nevertheless the various county welfare boards, by their respective vouchers drawn on the state auditor, may divert substantial portions of the money so appropriated and compel expenditure thereof for relief administered by such welfare boards in the form of shelter, fuel, food, clothing, etc. I am wholly unable to follow the reasoning or to accept the conclusion of the majority, and am therefore compelled to register an emphatic dissent. *Page 42 
In order that my view of the matter may be clearly understood, it is necessary to restate much of what has been covered in the majority opinion, but in a somewhat more narrative and general form.
In January, 1933, when the last legislature of this state was called in session, there existed throughout the world an economic depression of such magnitude and gravity as to call for immediate and the most serious consideration. Any present expression attempting to describe the condition then existing would be commonplace and is now wholly unnecessary. Everybody knew of it, either by personal experience or else by the most casual observation. The legislature fully recognized the situation, and at once set about to meet and alleviate the conditions obtaining throughout the state. Within ten days after the session had opened, the legislature passed an act entitled:
"AN ACT to relieve the people of the state from hardships and suffering caused by unemployment; . . ." Chap. 8, Laws of 1933, p. 103.
The act had for its specific purpose the creation of the necessary machinery for providing and administering relief inall its forms. A state board, denominated the "State Emergency Relief Administration," was created, and was given supervision of all phases of the plan devised. The board was authorized and directed (1) to make a thorough and comprehensive study and survey of unemployment within the state; (2) to determine the extent and nature of public work required or useful to be done by the state and its political subdivisions, and (3) to ascertain the amount of resources made available by public appropriations or private contributions for the relief of unemployed persons in the state. The board was vested with full authority to supervise the administration of all unemployment relief within the state's borders. *Page 43 
At the same time, the act created county welfare boards and made them responsible for the administration and supervision of "work and home relief" within the respective counties. "Work relief" was defined as meaning wages paid by municipal corporations to unemployed persons for services rendered by them to the municipalities. "Home relief" was defined as "shelter, fuel, food, clothing, water, light, necessary household supplies, medicine, medical supplies and medical attendance furnished to persons or their dependents . . ." For the purpose of carrying out the provisions of the act, a "State Emergency Relief Fund" was created, and to it was appropriated from the state's general fund the sum of twenty thousand dollars. This appropriation will be referred to again a little later.
With the passage of the above act, the machinery for providing relief was created, but that was all. A general plan of campaign had been broadly outlined, but the sinews of war had not been supplied. The legislature had made a start, but it was only the beginning. The end had been dimly visualized, but the methods of accomplishment had not yet been perfected. The specific plan of operation or attack was still in its chrysalis. A question of serious import was in the background. Should relief, in its major aspects, take the form of aid through employment, or should it approximate a dole system? Should the public be compensated, in part, for the money it supplied, or should it indulge in an extravaganza of charity? Public opinion was a ready reference and a safe guide. The public was deeply concerned and vitally affected and, moreover, it was willing to be consulted. Public opinion expressed itself by word of mouth and through the press. The legislature heard, considered, and *Page 44 
acted. On March 1, 1933, it passed chapter 65, Laws of 1933, p. 336, entitled:
"AN ACT to relieve the people of the state from hardships and suffering caused by unemployment, . . ."
Its lugubrious preamble concluded as follows:
"A critical emergency calling for constructive action is presented; otherwise catastrophe impends. Pauperizing relief is unsatisfactory and inadequate. It is imperative that existing unemployment and distress be in some measure allayed. The citizenry of the state must have opportunity for self support. So, only, is democracy safe. This obligation is upon the state. Legislation is essential for its fulfillment." Laws of 1933, p. 336, § 1, Rem. 1933 Sup., § 9992-35.
Paraphrasing and analyzing this language, it is apparent that something had to be done, and done at once: A commonwealth of paupers, or a commonwealth having the instincts of paupers, would be fatal to democracy; the self-respect of the individual must be retained; self-respect inheres in, and is the outgrowth of, decent and adequate employment; self-support, not support by others, is the need and the demand; given a self-supporting, self-respecting citizenry, the state is safe, otherwise it is lost; it is the duty of the state, through legislation, to provide, for the time being, that which is necessary to its own survival, namely, employment for its people. Such was the conclusion of the legislature after full deliberation following the expression of public opinion.
Chapter 65, Laws of 1933, p. 336, to which we have just been referring, is short and to the point. It contains but seven sections, of which the last is an emergency clause. Section 1 contains the preamble, to which we have already alluded. Five of its sections deal (1) with the creation of a ten million dollar debt, *Page 45 
for which bonds were to be issued; (2) with temporary loans in anticipation of the sale of such bonds, and (3) with methods for the payment of the principal and interest of the bonds. Section 3 is the heart of the act, so far as we are here concerned. It reads as follows:
"The moneys arising from the sale of each issue of bonds under this act shall be deposited in the state treasury to the credit of the special fund created by section 31 of chapter 8, Laws of 1933, known as the `State Emergency Relief Fund,' and shall be used to carry out the purposes and provisions of said act. For the purpose of paying expenses incurred under and carrying out the purposes and provisions of said act, there is herebyappropriated from the state emergency relief fund forconstruction work for unemployment relief the sum of ten milliondollars ($10,000,000.00) or so much thereof as shall benecessary." (Italics mine.) Rem. 1933 Sup., § 9992-37.
In short, this section provides that the proceeds of the sale of the bonds shall be paid into the emergency relief fund, and immediately appropriates therefrom the entire amount forconstruction work for unemployment relief. Can language be any plainer than this? A single reading is sufficient to enable one to understand what it means. A second, third or more frequent reading only emphasizes its meaning. The whole amount is appropriated and devoted to construction work to the end that unemployment may be relieved. If ever the legislature made its purpose and intent clear and plain in any statute, it did so in the use of this language. Not a word that it used in making the appropriation is superfluous, nor can a word be added except to change its obvious meaning or to render it ambiguous.
Nor was the conclusion of the legislature arrived at without travail. Even after public opinion had expressed itself, the members of the legislature were still *Page 46 
divided upon the question as to how the ten million dollars should be spent. The history of this particular legislation throws a calcium light upon the intention of the legislature as finally expressed, and leaves no doubt as to what that body meant to do. Chapter 65, Laws of 1933, p. 336, was introduced as House Bill No. 263. Section 3 of that bill was identical with § 3 of chapter 65, except that the words "for construction work for unemployment relief" were inserted by way of amendment after the bill was originally introduced. House Journal, pp. 384 and 386.
Under the bill as originally introduced, the appropriation was as broad and as comprehensive as it could possibly have been made. Its limits were coextensive with the limits of the parent act, chapter 8, Laws of 1933, p. 103, which merely provided the machinery for the administration of relief. Under the original bill, the administrative officers would have had the widest discretion as to the application and expenditure of the proceeds of the bond issue. The insertion of the words "for construction work for unemployment relief" were, therefore, restrictive upon the original provisions of the bill, and limited the purposes for which the money could be expended. Without any reference at all to the history of the legislation, the meaning of the act as it stands is clear and obvious; subjected to the light of its antecedent history, its meaning is indubitable. That the history of an act may be resorted to in aid of its interpretation is well settled. Stovall v. Toppenish School District No. 49, 110 Wash. 97,188 P. 12, 9 A.L.R. 908; State ex rel. Fair v. Hamilton,92 Wash. 347, 159 P. 379; State ex rel. Griffin v. SuperiorCourt, 70 Wash. 545, 127 P. 120; Scouten v. Whatcom,33 Wash. 273, 74 P. 389; Howlett v. Cheetham, 17 Wash. 626,50 P. 522.
In the process of formulating the program and scope *Page 47 
of chapter 65, Laws of 1933, p. 336, the legislature was exercising its discretionary powers. The amount of the bonds and the use to which their proceeds were to be put were vital and paramount questions for consideration. As to the amount, the legislature might have fixed it at one million, ten million, or fifty million dollars. As to the method of administering and expending the funds, the legislature might have appropriated the entire amount to "home relief," to "work relief" or proportionately to both; or it might have appropriated the entire amount to such use as the administration in its discretion should determine. As to these various amounts and methods, the legislature had and exercised its choice.
The conclusion at which it arrived is patent and unmistakable. It determined that, so far as the relief to be granted by the act was concerned, it was to be in the form of work relief; it further determined that the program of public work would, so far as it could then be ascertained, entail the expenditure of approximately ten million dollars. Accordingly, that amount of indebtedness was authorized, and the proceeds to be realized therefrom were exhausted in a single appropriation for construction work. And that, to my mind, is all that there is to it.
But I shall go a step further. I have already referred to the fact that, in the parent act, chapter 8, Laws of 1933, p. 103, which set up the machinery for administering relief, the sum of twenty thousand dollars was appropriated from the state's general fund to the state emergency relief fund. Following the passage of that act, the legislature subsequently passed chapter 46, Laws of 1933, p. 275, appropriating that same sum out of the special fund to enable the relief commission to carry out the provisions of the *Page 48 
parent act. In this connection, it is to be noted that chapter 46, the appropriating act, placed no restriction whatever upon the kind of relief that was to be administered in the use of the twenty thousand dollars. It might be either "home relief" or "work relief." The absence of any restriction in chapter 46 accentuates the restrictive feature set forth in chapter 65, with which we are here concerned.
It is contended by counsel that the phrase "for construction work for unemployment relief" should be supplemented by inserting the word and between the words "work" and "for," so that the phrase should read "for construction work and for unemployment relief." In making appropriations, the legislature is enjoined, by § 4, Art. VIII of the constitution, as follows:
"No moneys shall ever be paid out of the treasury of this state, or any of its funds, or any of the funds under its management, except in pursuance of an appropriation by law; . . . and every such law making a new appropriation, or continuing or reviving an appropriation, shall distinctly specify the sumappropriated, and the object to which it is to be applied, . .. " (Italics mine.)
In enacting chapter 65, Laws of 1933, the legislature followed the mandate of the constitution literally. To insert the wordand in the phrase "for construction work for unemployment relief," as suggested by counsel, is unwarranted, for two reasons: (1) because it would change entirely the meaning of the statute, already clearly expressed; (2) because it would authorize the expenditure of a portion of the money for such construction work as had no connection with unemployment relief at all. That certainly was not the intention of the legislature. Courts may not supply words purposely omitted from a statute, nor will words *Page 49 
be added unless it is necessary to do so in order to make the statute conform to the obvious intent of the legislature or to prevent the act from being absurd. Eldridge v. Bellingham,106 Wash. 96, 179 P. 109; 59 C.J. 992; 25 R.C.L. p. 973, § 225.
If it be the purpose of this court in this, or any other, case to rewrite a statute or to attempt to dictate the policy that the legislature should pursue, it would be a simple matter in any instance to accomplish that result by the deletion or the addition of certain words. But if it be, as it should be, the purpose of the court to declare the law as it is written, then there can be no escape from the conclusion that, when the legislature appropriated ten million dollars "for construction work for unemployment relief," it said what it meant, and meant what it said.
I therefore dissent.
MITCHELL and TOLMAN, JJ., concur with STEINERT, J.
GERAGHTY, J., took no part. *Page 50